DETAILED ACTION
Allowable Subject Matter
Claims 83-104, 106-112 and 114-160 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants’ amendment puts previously objected claims 84, 87, 96, 106 and 108 into independent form and incorporates allowable features of claim 84 into claim 127.  The amendment also cures the deficiencies under 35 USC 112 identified within the previously issued Office Action.  Accordingly, the claims are allowable for the reasons set forth within the previously issued Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached at (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 



/JUSTIN V LEWIS/
Primary Examiner, Art Unit 3638